SMITH, Presiding Judge.
John Taylor and Taylor Towing and Storage, Inc. appeal from a judgment of civil contempt and an order of commitment for John Taylor only. The court entered a *724warrant of commitment for John Taylor to be imprisoned when he failed to comply with the judgment of contempt entered on September 13,1990. That judgment included payment of a fine. We granted leave to file a late notice of appeal. Taylor has been free on bond pending resolution of this appeal. We affirm.
This dispute has been before us on two prior occasions. See Taylor v. City of Pagedale, 746 S.W.2d 576 (Mo.App.1987) and City of Pagedale v. Taylor, 790 S.W.2d 516 (Mo.App.1990) for a more complete factual description of the dispute. The motion for contempt which constitutes the subject of the present appeal was filed on June 6, 1990. On the same day the court entered an order to show cause based upon that motion. It attached to the order a copy of the motion and incorporated it by reference in the order. Defendants moved for dismissal of the order to show cause on the basis that the motion and order failed to cite specific acts in violation of previous court orders so as to permit preparation of a defense. Further, defendants sought dismissal because the motion and order were directed at both defendants without “pretext of indicating what violation of the injunction was committed separately, if any, or whether the accused persons acted in concert or whether some derivative responsibility is claimed to attach to one accused because of the conduct of the other.” The quoted language was intended apparently to bring the case within the holding of Kohlleppel v. Owens, 646 S.W.2d 860 (Mo. App.1982) [1]. The record does not indicate that the motion to dismiss was ever ruled on by the court, but we conclude that it was overruled by implication when the court heard evidence on the City’s motion for contempt on August 16, 1990.
The court entered a judgment of civil contempt on September 13, 1990, finding both defendants in violation of “this Court’s orders of October 28, 1986, and July 5, 1989.” Neither the motion for contempt nor the order to show cause made reference to the July 5, 1989 order of the court. We treat that portion of the finding as surplusage and review the judgment on the basis of violations of the 1986 order. Taylor was sentenced to imprisonment to begin on September 27, 1990, “until such time as he elects to adhere fully to the Court orders of October 28, 1986 and July 5, 1989, unless full and total compliance of this Order prior to said date is reported to this court by plaintiff’s counsel.” The court ordered defendants, jointly and severally, to pay $11,000 to the City of Pagedale pursuant to the previous order of July 5, 1989, $5103 for attorney’s fees and costs, and $1000 per day until defendants elect to adhere fully and continually to the October 28, 1986 injunctions.
A warrant and commitment order for John Taylor was issued by the court on October 11, 1990. He posted bond and filed this appeal. No enforcement order against Taylor Towing and Storage, Inc. has been entered. The appeal of that entity is accordingly dismissed. City of Pagedale v. Taylor, supra at [3].
Criminal contempt proceedings are governed by Rule 36.01. Civil con-tempts, as this is, are considered to be criminal in nature because of prospective loss of liberty and the notice prescribed for criminal contempt is equally applicable to civil contempt. Kohlleppel v. Owens, supra, 1.c. 863. The notice must include (1) the time and place of the hearing, (2) the essential facts constituting the contempt charged, and (3) a description of the charge as contempt. State ex rel. O’Brien v. Moreland, 778 S.W.2d 400 (Mo.App.1989) 1.c. 402. Although the notice constituting the charge of contempt, a sui generis proceeding, need not meet the specificity and technical requirements of an indictment or information, it must sufficiently advise the alleged contemnor of the actions which it is claimed constitute the contempt. The notice must be such as to fairly and fully inform the accused of the specific acts of contempt with which he is charged. Id. at [!]•
The motion for contempt, incorporated into the order to show cause, contained eleven alleged violations of the October 28, 1986 judgment. We set forth in full the first of those allegations which is typical, *725except for date and number of vehicles, of the remaining ten.
“3. Since October 28, 1986, to date, Defendants have continually operated a junk yard and/or automobile salvage yard, as defined in Ordinance No. 660 of City, at the Subject Property in violation of said “Findings, Conclusions and Judgment.”
“Specifically, Defendants violated said “Findings, Conclusions and Judgment” on the following dates and in the following manner:
“a. On November 30,1989, at 2:00 p.m., approximately 470 automobiles or motor vehicles of any kind for the purpose of either wrecking, dismantling, taking apart, removing parts therefrom or salvaging either automobiles or motor vehicles or parts thereof whether for resale, reuse or other disposition and used automotive parts or equipment on any yard, lot, premises, parcel or tract of land, as defined in Ordinance No. 660, were found on Subject Property known and numbered as 6869 St. Charles Rock Road, being more fully described in deed recorded in Book 7321, Page 659 of the St. Louis County Recorder of Deeds;”1
The specifications identify with particularity the date and time of the alleged violations. They further describe unartfully but with particularity the condition of the premises reflecting the use of those premises for a junk yard or an automobile salvage yard, uses prohibited under the city ordinance and under the judgment of 1986. It is alleged elsewhere in the motion that John Taylor is the sole owner of the subject property. Defendant’s main attack on the motion is that it does not separately charge him with specific conduct but groups he and the corporation together. Invoking the Kohlleppel and O’Brien cases, supra, he asserts that the failure to individualize which defendant was responsible for the use of the premises in the improper manner makes the motion to show cause insufficient to give him notice of the acts of contempt. This contention overlooks the fact that John Taylor was alleged to be the sole owner of the property. He was enjoined as the owner of the property from its use for a prohibited purpose. It was not necessary to establish that Taylor was the person responsible for the improper use of the premises; it was necessary only to establish his ownership, that the property was being utilized improperly by someone, and possibly that Taylor had knowledge of that use. The motion is sufficient to charge these necessary elements. The corporation was identified as having its place of business on the subject property and John Taylor was identified as the sole owner of the corporation and as a resident of St. Louis County. The number of vehicles alleged to have been found on the premises supports the reasonable inference of knowledge by Taylor of the use of the property.
The cases relied upon by defendant involved specific acts of conduct in violation of the court order but the order to show cause failed to identify the specific act or acts which the individual charged committed in violation of the order. Here Taylor, as the owner of the property is charged with the operation of a prohibited use on his property in violation of the court order. The order to show cause and the attached motion for contempt fully and fairly advised Taylor of the conduct which formed the basis for the contempt charge and provided a reasonable opportunity to prepare a defense. Both documents were served on Taylor and both may be examined to determine the sufficiency of the allegations. Kohlleppel, supra at [2]; O’Brien, supra *726at [2]. We find no insufficiency in the order to show cause.
Taylor also contends he was entitled to a jury trial. This was civil contempt not criminal. He therefore carries the key to his release in his pocket. He was not entitled to a jury trial. Division of Employment Security v. Weaver, 614 S.W.2d 729 (Mo.App.1981) [2-8],
Taylor makes several additional challenges to the judgment. We have carefully reviewed these contentions and find them to be without merit. The evidence at the hearing, including that of Taylor himself, clearly established that Taylor was operating a junk yard and auto salvage yard on the premises in violation of the court order. Taylor defended the use of the property for that purpose on the basis that the vehicles involved were removed at the end of the day to an adjacent tract of land which could be utilized for auto salvage as a pre-exist-ing non-conforming use. That the land in question was only used in violation of the court order during the daytime is no defense.
The July 5, 1989 order was not included in the charging documents as an order which Taylor was disobeying. The judgment of contempt therefore cannot be based on violation of that order nor may Taylor be required by the judgment to comply with that order in order to purge himself of contempt. Reference to the order of July 5, 1989 is ordered stricken from page 2 lines 16 and 25 and 26 of the judgment of contempt and from paragraph 4 page 2 of the commitment order. We find no error in the court imposing the $11,000 fine previously assessed in this contempt judgment.
The judgment is affirmed as amended. Appeal of Taylor Towing & Storage, Inc. is dismissed.
AHRENS, J., concurs.
KAROHL, J., dissents in separate dissenting opinion.

. Defendant raised in his reply brief for the first time that the address utilized in the specifications, "6869 St. Charles Rock Road”, is not the address of the property which he owns, that the address is actually "6898 St. Charles Rock Road". Matters raised for the first time in a reply brief are not considered. Further it is apparent that the address utilized was a typographical error. The motion identifies the property owned by Taylor to be 6898 St. Charles Rock Road and referred to that property as "Subject Property”. The order to show cause referred to the property involved as 6898 St. Charles Rock Road. The testimony at trial all related to the property owned by Taylor and no issue was raised concerning the address utilized in the specifications. The defendant was not misled or prejudiced in any way by the typographical error in the specifications.